 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDIRosehiill Cemetery AssociationandCemetery Work-ers andGreens Attendants Union, Local 365,Service Employees International Union, AIFL-CRO, Petitioner. Case 22-RC-864322 April 1985DECISION AND DIRECTIONBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISPursuant to a Stipulation for Certification UponConsent Election, a secret-ballot election was con-ducted on 6 November 1981 among the employeesin the stipulated unit. The tally of ballots furnishedthe parties shows that five ballots were cast for,and six ballots were cast against, representation bythe Petitioner. There were three challenged ballots,a number sufficient to affect the election's results.Both parties filed objections to conduct affectingthe results of the election and, following an investi-gation, the Regional Director issued a report onthe objections and the challenged ballots in whichhe directed a hearing only on certain conduct un-covered in the course of the investigation, sus-tained the challenges to two ballots, and found thethird ballot no longer determinative. Pursuant totimely exceptions to the Regional Director's report,on 26 July 1982 the Board directed" that a hearingbe held on the conduct uncovered in the course ofthe investigation and on two challenged ballots.A hearing was conducted on 12, 16, and 19August and on 8 and 10 September 1982. On 2May 1983 the hearing officer issued his report inwhich he recommended that the two challengedballots be opened and counted and that, if theUnion did not then receive a majority of the validballots cast, the election be set aside because of ob-jectionable conduct by the Employer. The employ-er filed timely exceptions to the hearing officer'sreport and a supporting brief, and the Petitionerfiled a reply brief.The Board has considered the hearing officer'sreport and the record in light of the exceptions andbriefs and has decided to adopt the hearing offi-cer's findings,2 conclusions, and recommendationsas modified.i262 NLRB 1289 (1982)2The Employer has excepted to some of the hearing officer's credibil-ity findingsThe Board's established policy is not to overrule a hearingofficer's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrectStretch-Tex Co,118 NLRB 1359, 1361 (1957) Except as otherwise specifically set forth,we find no basis for reversing the findingsIn the absence of exceptions, the Board adopts, pro forma, the hearingofficer's finding that there is insufficient evidence to establish that theEmployer's general manager, Alan Kroboth, made objectionable state-ments to employees Manuel Luiz and Francisco JorgeThe hearing officer relied on company payroll records to find that al-leged Supervisor Luiz' crew did not in fact work overtime other thanThe hearing officer recommended that, if the Pe-titioner did not obtain a majority of the valid votescast, the election be set aside on the basis of objec-tionable threats and interrogations.We find thatTurczmanovich's unlawful interrogations of em-ployee Elvir warrant setting aside the election.3During the election campaign, TurczmanovichaskedElvir if he "knew something about theUnion." Elvir initially replied that he did not knowabout the Union, but then admitted that he did.Approximately 2 weeks before the election, Turcz-manovich asked Elvir if he had seen anyone put-ting union cards on car windshields. Elver testifiedthat he had recounted this incident to several em-ployees.In determining the effect of employer miscon-duct on the results of an election, the Board con-siders, among other factors, the size of the unit, thecloseness of the election vote, the number of objec-tionable incidents, and the extent to which reportsof that misconduct are disseminated to unit em-ployees.Caron International,246NLRB 1120(1979).Here, the unit was small (approximately 14employees), and the Petitioner lost the election bya single vote. Further, contrary to the dissent, wefind sufficient evidence that Elvir informed at leastthree4 unit employees about Turczmanovich's in-quiry whether he had seen anyone placing unioncards on car windshields. Elvir, a credited witness,testifiedthathe informed employees Luiz andJorge of this incident. Although neither Luiz norJorge testified at the hearing, the record containsno evidence rebutting the credited testimony thatElvir informed Luiz and Jorge of this interroga-tion.Elvir also testified that he thought Castromay have been present during the interrogationand that he (Elvir) later discussed the incident withCastro.While Castro testified that he had not beenpresent during the interrogation, he was not ques-regularly scheduled overtime Because the record reveals that employeesreceived compensatory time off rather than monetary compensation, thepayroll recordsmay not accurately reflect the amount of overtimeworkedWe therefore do not rely on this finding of the heanng officer,but we find that this factual error does not affect the conclusion that Lutzisnot a statutory supervisor Because we adopt the hearing officer's find-ing that Manuel Luiz is not a supervisor, we find it unnecessary to passon the alternative finding that, if Luiz is a supervisor, he engaged in ob-jectionable conductWe also adopt the hearing officer's finding that the nature of Elvir'spurchasing authority does not confer managerial status on that employeeWe do not endorse any implication that the authority to pledge credit toorder supplies may never confer managerial status9Because we find that Turczmanovich's interrogations of employeeElvir constitute sufficient objectionable conduct to set the election aside,itisunnecessary to consider the alleged threats by General ManagerKroboth to employee Castro that the employees would lose benefits ifthey selected the Petitioner as their collective-bargaining representative4Perhaps a fourth, as Elvir testified he told Rivera about the interro-gationAlthough Rivera did not recall the conversation, that can hardlybe considered grounds for discrediting Elvir's testimony275 NLRB No. 33 ROSEHILL CEMETERY ASSNtioned at the hearing as to whether Elvir men-tioned this incident to him.Thus, Elvir's claim ofdissemination to Castro is also unrebutted.Accordingly,we conclude that Turczmanovich'sinterrogations did have an impact on the employ-ees' free choice sufficient to require setting asidethe election.Meadow Crest, Inc.,272 NLRB 502(1984).DIRECTIONIt is directed that the Regional Director forRegion 22 shall, pursuant to the Rules and Regula-tions of the Board, within 10 days of this Decisionand Direction, open and count the ballots cast byManuel Luiz and Jose Elvir and thereafter prepareand serve on the parties a revised tally of ballots.In the event that the revised tally shows that Peti-tioner has not received a majority of the valid bal-lots cast, a second election by secret ballot shall beheld among the employees in the unit found appro-priate.The Regional Director shall direct and su-pervise the election, subject to the Board's Rulesand Regulations. Eligible to vote are those em-ployed during the payroll period ending immedi-ately before the date of the Notice of Second Elec-tion, including employees who did not work duringthat period because they were ill, on vacation, ortemporarily laid off.Also eligible are employeesengaged in an economic strike that began less than12months before the election date and who re-tained their employee status during the eligibilityperiod and their replacements. Those in the mili-tary services may vote if they appear in person atthe polls. Ineligible to vote are employees whohave quit or been discharged for cause since thepayroll period, striking employees who have beendischarged for cause since the strike began andwho have not been rehired or reinstated before theelection date, and employees engaged in an eco-nomic strike that began more than 12 monthsbefore the election date and who have been perma-nently replaced. Those eligible shall vote whetherthey desire to be represented for collective bargain-ing by the Petitioner.CHAIRMAN DOTSON, dissenting in part.Unlike my colleagues, I do not conclude that theEmployer's misconduct in this case has a sufficientimpact on employee free choice to warrant settingaside the election. The direction of a second elec-tion is based solely on two statements by AssistantManager Turczmanovich, one asking employeeElvir "if he kn[ew] something about the Union"and the other asking the same employee whetherhe had seen anyone place union cards on car wind-181shields.There is no evidence that the first questionwas repeated to any other employee. Testimonyconcerning dissemination of the second question isat best confused: Elvir claims that employee Castrowas presentwhen Turczmanovich asked himwhether he saw union cards being placed on wind-shields, but Castro testified he was not. Elvir alsotestifiedhe related this incident to Rivera, whodenies any recollection of it. Elvir testified that healso told two others about the question, though nei-ther of these witnesses was questioned about it athearing. In these circumstances, I consider the Em-ployer'sconduct to be isolated and relativelyminor.Furthermore, I disagree with the hearing offi-cer's second basis for setting aside the election. Thehearing officer found that General Manager Kro-both threatened employee Castro that benefitswould be lost if employees selected the Union astheir representative. I believe that, in so finding,the hearing officer overlooked crucial testimonyand misinterpreted Kroboth's testimony. Castro tes-tified that during a brief conversation Kroboth de-scribed the employees' existing benefits and saidthat "if the Union got in, we'd lose the benefits andthey'd have to go into negotiations." The hearingofficer failed to mention that Castro also testifiedon cross-examination that Kroboth said only that"if the Union comes in all the benefits would haveto be renegotiated; if the Union comes in, we'llhave to negotiate everything, benefits and all"; and"the Company would have to negotiate all the ben-efitswith the Union." The hearing officer did men-tion that Castro "affirmed" that Kroboth told him"that if the Union won the election that every-thing, all the things that he spoke about were nego-tiable." It is unclear what, if any, significance thehearing officer attached to this lawful statement.This version of Castro's testimony is fully corrobo-rated by Elvir whose testimony the hearing officerneglects to mention and who specifically deniedCastro told him Kroboth threatened the loss ofbenefits.Kroboth also denied making such a threat,stating he told employees only that "everything isnegotiable."In short, the record convincingly demonstratesthatKroboth merely informed Castro that existingemployee benefits were subject to negotiation if theemployees selected union representation.Thatstatement is a permissible description of the normalgive-and-take of the collective-bargaining process.Accordingly, I find no basis for setting this electionaside and directing a second election. Instead, Iwould direct the opening of challenged ballots andissue the appropriate certification.